PREGERSON, Circuit Judge,
dissenting from the denial of rehearing en banc.
I join in Judge Reinhardt’s compelling dissent from the denial of rehearing en banc. We all need to bear in mind the wise words of Mr. Justice Black: “[T]he only way to protect minority religious groups from majority groups in this country is to keep the wall of separation between church and state high and impregnable as the First and Fourteenth Amendments provide.” Board of Educ. of Cent. School Dist. No. 1 v. Allen, 392 U.S. 236, 254, 88 S.Ct. 1923, 1932, 20 L.Ed.2d 1060 (1968) (Black, J., dissenting).